REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Based on applicant’s Appeal Brief filed 03/09/2021, Claims 32-47 are allowed because the prior art of record neither anticipates nor renders obvious the combined limitations of independent Claims 32, 39, and 43, similarly including a system or method of valve flow rate measuring comprising, inter alia: 
a differential pressure sensor configured to sense a sensed differential pressure measured across a valve in an open position, and provide signaling containing information about the sensed differential pressure; 
a memory device configured to store system characteristics calibration data plotted as a 3-dimensional (3D) discrete distribution function of valve flow rates with respect to differential pressures across the valve at given open positions for the valve to be monitored that is previously obtained, and provide stored signaling containing information about the system characteristics calibration data and numerical interpolations corresponding to the sensed differential pressure; and 
a 3D discrete valve flow rate converter having a signal processor or processing module configured to control a discrete valve flow rate of the valve by opening and closing the valve,
in combination with the other structural limitations as claimed.
Specifically, applicant’s Appeal Brief (see pgs. 7-12) has persuasively argued that the prior art of record does not render obvious the claimed combination of: 
(1) using a differential pressure sensor to provide signaling information about the differential pressure;
(2) storing and providing:
calibration data plotted as a 3D discrete distribution function of valve flow rates, and 
numerical interpolations corresponding to sensed differential pressure; and
(3) using the signaling and data of (1) and (2) to control the discrete valve flow rate by opening and closing the valve.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892